     Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 1 of 15 PageID #:299




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BILLY GOAT TAVERN 1, INC.,                   )
BILLY GOAT MIDWEST, LLC, BILLY               )
GOAT NORTH II, INC., BILLY GOAT              )
VI, INC., BILLY GOAT INN, INC.,              )
BILLY GOAT TAVERN WEST, LLC,                 )
all d/b/a BILLY GOAT TAVERN, and all         )         No. 20 CV 02068
others similarly situated                    )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )
                                             )
SOCIETY INSURANCE                            )         Honorable Judge Harry D. Leinenweber
                                             )         Magistrate Judge Susan E. Cox
       Defendants.                           )

      MEMORANDUM IN SUPPORT OF DEFENDANT SOCIETY INSURANCE’S
                MOTION FOR SUMMARY JUDGMENT

       There is no insurance coverage under the Society Policy for Plaintiffs’ claims for loss of

business income. Plaintiffs allege their businesses have slowed as a result of Illinois Governor

J.B. Pritzker’s Executive Orders aimed at curbing the spread of COVID-19. However, those

intangible economic claims are not covered as a matter of law under the plain and unambiguous

terms of the insurance policy issued by Society.

       To obtain “loss of Business Income” coverage under the Society Policy there must be

“direct physical loss of or damage to” property at Plaintiffs’ premises that causes a necessary

suspension in operations. Plaintiffs did not suspend dine-in operations because of any physical

loss of or damage to property at their premises, but because of an external factor: the Executive

Orders seeking to limit the spread of COVID-19. Plaintiffs admit that they suspended their

operations in compliance with the Governor’s Executive Orders implementing restrictions on the

public’s ability to congregate in bars and restaurants. Those orders have nothing to do with

                                                   1
    Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 2 of 15 PageID #:300




damage or loss to property. The point is to keep people away from one another, not away from

damaged property or buildings.

       Plaintiffs do not meet the Illinois legal standard for a claim for business income loss

based on direct physical loss to covered property. Under Illinois law, a “physical” loss or

damage means an alteration to the structure, composition, or form of Plaintiffs’ tangible

property. This standard is not met where a business, like Plaintiffs’, suffers only intangible,

economic losses. Here, all properties are physically unchanged and undamaged, and, in fact,

many are in use, preparing and serving food for off-premises enjoyment. In short, the undisputed

facts establish that Plaintiffs’ loss of business income was not caused by a “Covered Cause of

Loss,” or “direct physical loss of or damage to covered property at the described premises” as

required by the Society Policy.

       Therefore, Defendant Society is entitled to summary judgment and a declaration that

there is no insurance coverage under the Society Policy for Plaintiffs’ claims

       I.      SOCIAL DISTANCING EXECUTIVE ORDERS ISSUED BY GOVERNOR PRITZKER.

       Illinois Governor J.B. Pritzker, like other governors around the country, entered

executive orders that required restaurants to stop providing food and beverages for on-premises

consumption in order to enable social distancing and minimize the spread of COVID-19. As a

result of Governor Pritzker’s COVID-19 related Executive Orders, Plaintiffs have had to

temporarily limit their business to off-premises dining, such as take-out or delivery orders, and

have allegedly incurred a loss of income as a result.

       Beginning in March, Governor Pritzker, issued several executive orders (collectively,

“the Executive Orders”) that are relevant to this litigation. Executive Order 2020-07 was issued

on March 16, 2020 (“the March 16 Order”) and states that “COVID-19 is a novel and severe



                                                 2
    Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 3 of 15 PageID #:301




acute respiratory illness that can spread among people through respiratory transmission.”

(Society’s Statement of Material Undisputed Facts (“SOF”) ¶¶ 20-21.) As a result, “social

distancing, which consists of maintain [sic] at least a six-foot distance between people, is the

paramount strategy for minimizing the spread of COVID-19.” (Id. at ¶ 22.) “[T]he number of

suspected COVID-19 cases in Illinois is increasing exponentially . . . indicating that drastic

social distancing measures are needed.” (Id.) Accordingly, it provided:

       Section 1. Beginning March 16, 2020 at 9 p.m. through March 30, 2020, all
       businesses in the State of Illinois that offer food or beverages for on-premise
       consumption—including restaurants, bars, grocery stores, and food halls—must
       suspend service for and may not permit on-premises consumption. Such
       businesses are permitted and encouraged to serve food and beverages so that they
       may be consumed off-premises, as currently permitted by law, through means
       such as in-house delivery, third-party delivery, drive-through, and curbside pick-
       up. In addition, customers may enter the premises to purchase food or beverages
       for carry out.

(Id. at ¶ 23.) The reason for the prohibition of on-premises consumption of food at restaurants,

as specified in the March 16 Order, is to reduce the transmission of COVID-19 because public

dining “usually involves prolonged close social contact contrary to recommended practice for

social distancing.” (Id. at ¶ 24.)

       Executive Order 2020-10 was issued on March 20, 2020 (“the March 20 Order”). (Id. at

¶ 25.) The purpose of the March 20 Order was “for the preservation of public health and safety

throughout the entire State of Illinois and to ensure that our healthcare delivery system is capable

of serving those who are sick . . . [and] to slow and stop the spread of COVID-19.” (Id. at ¶ 27)

The March 20 Order required all businesses and operations in the state to cease, with the

exception of “Essential Businesses and Operations,” which it “encouraged” to remain open. (Id.

at ¶¶ 26, 29.) It also prohibited gatherings of more than ten people. (Id. at ¶ 26.) “Essential

Businesses and Operations” included “[r]estaurants and other facilities that prepare and serve



                                                 3
       Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 4 of 15 PageID #:302




food, but only for consumption off-premises, through such means as in-house delivery, third-

party delivery, drive through, curbside pick-up, and carry-out.” (Id. at ¶ 28.) The order further

required Illinois residents to “shelter in place” but allowed citizens to leave their homes to

perform Essential Activities, including obtaining and delivering food, and to operate Essential

Businesses and Operations. (Id. at ¶ 31.) Executive Order 2020-18, issued on April 1, 2020

(“April 1 Order”), again recognized that “social distancing, which requires maintaining at least a

six-foot distance between people, is a paramount strategy for minimizing the spread of COVID-

19 in our communities[,]” and that “drastic social distancing measures are needed[.]” (Id. at ¶

36.)

II.      THE SOCIETY POLICY REQUIRES A “DIRECT PHYSICAL LOSS OF OR DAMAGE TO
         COVERED PROPERTY” FOR THERE TO BE COVERAGE UNDER THE BUSINESS INCOME
         AND EXTRA EXPENSE ADDITIONAL COVERAGES.

         The insurance contract at issue is a Businessowners Policy, with policy number

BP17022546-2, between the named Plaintiffs and Society Insurance for the period of August 26,

2019 to August 26, 2020 (“the Society Policy”). The Society Policy is composed of a number of

forms; however, the allegations in the Complaint relate to Form TBP2 (05-15), Businessowners

Special Property Coverage Form (“the Special Property Coverage Form”). 1 (Id. at ¶ 14.)

         The Special Property Coverage Form consists of eight parts. Part A. Coverage describes

the coverages available under the Special Property Coverage Form and is divided into six

numbered sections: 1. Covered Property, 2. Property Not Covered, 3. Covered Causes of Loss, 4.

Limitations, 5. Additional Coverages, and 6. Coverage Extensions.

         Part A begins:

         A.      Coverage


1
 All references to the Society Policy should be read as referring to the Businessowners Special Property Coverage
Form contained in the Society Policy.

                                                        4
    Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 5 of 15 PageID #:303




               We will pay for direct physical loss of or damage to Covered Property at
               the premises described in the Declarations caused by or resulting from any
               Covered Cause of Loss.
               1.     Covered Property
                      Covered Property includes Buildings as described under
                      Paragraph a. below, Business Personal Property as described
                      under Paragraph b. below, or both, depending on whether a Limit
                      of Insurance is shown in the Declarations for that type of
                      property. . . .

                       a.      Buildings, meaning the buildings and structures at the premises
                               described in the Declarations . . .

                       b.      Business Personal Property located in or on the buildings at the
                               described premises or in the open (or in a vehicle) within 100 feet
                               of described premises, including: . . .

(Id. at ¶ 15 (emph. added).) The term Covered Cause of Loss is defined in Section 3 of Part A

and states:

         3. Covered Causes Of Loss
             Direct Physical Loss unless the loss is excluded or limited under this coverage
             form.
(Id. at ¶ 16.)

       Plaintiffs allege they submitted a claim for Business Income, an Additional Coverage

under Section 5, paragraph (g) of Part A. (Id. at ¶ 17.) It provides, in pertinent part:

       5. Additional Coverages

       g. Business Income
          (1) Business Income

               (a) We will pay for the actual loss of Business Income you sustain due to
                   the necessary suspension of your “operations” during the “period of
                   restoration.” The suspension must be caused by a direct physical loss
                   of or damage to covered property at the described premises. The loss
                   or damage must be caused by or result from a Covered Cause of Loss.
                   ...

               (b) We will only pay for loss of Business Income that you sustain during
                  the “period of restoration” and that occurs within 12 consecutive
                  months after the date of direct physical loss or damage.


                                                  5
    Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 6 of 15 PageID #:304




(Id. (emph. added).)

       “Period of Restoration” is a defined term under the policy, and refers to the period of

time that:

               a.      Begins immediately after the time of direct physical loss or
                       damage for Business Income or Extra Expense coverage caused by
                       or resulting from any covered Cause of Loss at the described
                       premises; and

               b.      Ends on the earlier of:

                       (1)     The date when the property at the described premises
                               should be repaired, rebuilt or replaced with reasonable
                               speed and similar quality; or

                       (2)     The date when business is resumed at a new permanent
                               location.
(Id. at ¶ 18 (emph. added).)

        AS A MATTER OF LAW THERE IS NO COVERAGE UNDER THE SOCIETY POLICY

       The only issue in this case is a question of law: whether the losses claimed by Plaintiffs

fall within the coverage provided by the Society Policy. The existence of coverage is an

essential element of Plaintiffs’ case, and Plaintiffs have the burden of proving their loss falls

within the terms of the Society Policy. Fiorentini v. Paul Revere Life Ins. Co., 893 F.3d 476,

480 (7th Cir. 2018) (citing St. Michael’s Orthodox Catholic Church v. Preferred Risk Mut. Ins.

Co., 146 Ill. App. 3d 107, 109-110, 496 N.E.2d 1176 (Ill. App. Ct 1986)). The court must

construe the policy as a whole “‘taking into account the type of insurance for which the parties

have contracted, the risks undertaken and purchased, the subject matter that is insured and the

purposes of the entire contract.’” Westfield Ins. Co. v. Rose Paving Co., No. 12 C 40, 2014 WL

866119, at * 2 (N.D. Ill. March 5, 2014) (quoting Crum & Foster Managers Corp. v. Resolution

Trust Corp., 156 Ill. 2d 384, 391, 620 N.E. 2d 1073 (Ill. 1993)). “Insurance policies must be

construed and enforced as made by the parties; the courts have no right to make a new contract

                                                 6
     Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 7 of 15 PageID #:305




for the parties. . . . .” Schewe v. Home Ins. Co., 80 Ill. App. 3d 829, 832, 400 N.E. 2d 501 (Ill.

App. Ct. 1980). Clear and unambiguous policy terms and provisions must be taken in their plain,

ordinary and popular sense. Medmarc Cas. Ins. Co. v. Avent America, Inc., 653 F. Supp. 2d 879,

(N.D. Ill. 2009) (citing Travelers Ins. Co. v. Eljer Mfg., Inc., 197 Ill.2d 278, 292-93, 757 N.E.2d

481 (2001)).

I.     PLAINTIFFS’ CLAIM WAS NOT THE RESULT OF “PHYSICAL” LOSS OR DAMAGE, NOR
       WAS IT CAUSED BY A COVERED CAUSE OF LOSS UNDER THE SOCIETY POLICY AS A
       MATTER OF LAW.

       A.      A “PHYSICAL” LOSS IS ONE THAT CAUSES A CHANGE                   IN THE   PHYSICAL
               CHARACTERISTICS OF THE COVERED PROPERTY.

       As Plaintiffs admit, the Business Income additional coverage of the Society Policy covers

loss of business income sustained due to a suspension of the insured’s operations only if that

suspension is caused by a “direct physical loss of or damage to covered property at the described

premises.” (Compl. Ex. A at 94, ¶ (g)(1)(a) (emph. added).) Plaintiffs do not have a claim for

“direct physical loss of or damage to covered property at the described premises.” Under the

plain language of the Society Policy and Illinois law, the term “physical” in the phrases “direct

physical loss of or damage to covered property” and “direct physical loss” clearly modifies “loss

of or damage to” and “loss.” Eljer Mfg., Inc., 197 Ill. 2d at 301; see also, Ward Gen’l Ins.

Servs., Inc. v. Employer’s Fire Ins. Co., 7 Cal. Rptr. 3d 844, 489 (Cal. Ct. App. 2003) (finding

that the word “physical” modifies both loss and damage because “[m]ost readers expect the first

adjective in a series of nouns or phrases to modify each noun or phrase in the following series

unless another adjective appears”).

       Under Illinois law, a property sustains a “physical” injury when it “is altered in

appearance, shape, color or in other material dimension.” Eljer Mfg., Inc., 197 Ill. 2d at 301.

Conversely, intangible damage, such as diminution in value, is not a “physical” injury to

                                                7
    Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 8 of 15 PageID #:306




property. Id. at 301-02. The same is true in the Seventh Circuit, which requires a change in the

physical, as opposed to intangible, characteristics of property to satisfy a “physical” loss

requirement. Windridge of Naperville Condo v. Philadelphia Indem. Ins. Co., 932 F.3d 1035,

1040 (7th Cir. 2019) (Illinois law); see also Advance Cable Co. v. Cincinnati Ins. Co., 788 F.3d

743, 747 (7th Cir. 2015) (Wisconsin law). As explained by a leading treatise on insurance law

(Couch on Insurance): “[t]he requirement that the loss be ‘physical,’ given the ordinary

definition of that term, is widely held to exclude losses that are intangible or incorporeal, and,

thereby to preclude any claim against the property insurer when the insured merely suffers a

detrimental economic impact unaccompanied by a distinct, demonstrable, physical alteration of

the property.” 10A Couch On Insurance § 148.46 (3d Ed. 2019).

       The interpretation of “physical” in Eljer Manufacturing is also consistent with the

decisions of courts across the country that have interpreted the phrase “direct physical loss.” As

recently stated by the Southern District of Florida, a “direct physical loss ‘contemplates an actual

change in insured property then in a satisfactory state, occasioned by accident or other fortuitous

event directly upon the property causing it to become unsatisfactory for future use or requiring

that repairs be made to make it so.’” Mama Jo’s, Inc. v. Sparta Ins. Co., 2018 WL 3412974, at

*9 (S.D. Fla. June 11, 2018) (citation omitted). See also, Ward Gen. Ins. Servs., 114 Cal. App.

4th at 556 (“direct physical loss” requires loss of something that “has a material existence,

formed out of tangible matter, and is perceptible to the sense of touch”); Universal Image Prods.,

Inc. v. Fed. Ins. Co., 475 Fed. Appx. 569 (6th Cir. 2012) (requirement of “direct physical loss or

damage” not met where presence of bacteria in air conditioning system did not cause tangible

damage to insured premises); Columbiaknit, Inc. v. Affiliated FM Ins. Co., No. Civ. 98–434–HU,

1999 WL 619100, at *7 (D.Or. Aug.4, 1999) (exposure of clothing to elevated spore counts was



                                                 8
    Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 9 of 15 PageID #:307




not “physical loss” in the absence of a “distinct and demonstrable physical change to the garment

necessitating some remedial action”); Mastellone v. Lightning Rod Mut. Ins. Co., 175 Ohio App.

3d 23, 884 N.E. 2d 1130, 1144 (Ohio Ct. App. 2008) (holding that mold does not constitute

“physical damage” because “[t]he presence of surface mold did not alter or affect the structural

integrity of the [property]”).

       There has been no alteration in the structure or composition of Plaintiffs’ covered

property, and therefore there has been no “direct physical loss of or damage to covered property

at the described premises” and no “Covered Cause of Loss” within the meaning of the Society

Policy. Eljer Mfg., Inc., 197 Ill. 2d at 301-02. While Plaintiffs allege, in a cursory fashion, that

“COVID-19 rendered the covered property at the premises . . . unsafe and inaccessible for dine-

in customers” (Compl. ¶ 53), the very Executive Orders relied on by Plaintiffs evidences that it is

groups of people, without adequate social distancing, that are unsafe in any location because of

COVID-19. (SOF ¶¶ 22, 24, 26, 30.) It is not Plaintiffs’ premises themselves that are unsafe,

but the possible threat of transmission among large groups of people within any area. This

distinction is demonstrated by the fact that under the March 16 Executive Order, Plaintiffs are

allowed, encouraged, and, in fact, are continuing to operate on their premises for the purposes of

selling food and beverages for off-premises consumption. (Id. at ¶¶ 23, 28) Plaintiffs have

presented no evidence or allegations that the structural integrity of any of their restaurants or

business personal property have been altered, or their physical characteristics have been

changed—the walls remain standing, the roofs have not been torn off, and the property remains

untouched by fire or water—and, in fact, the Plaintiffs are still using many of the restaurants for

preparing and serving food for takeout and delivery. (Id. at ¶ 41.) Consequently, Plaintiffs have

not suffered the type of harm covered by the Society Policy, nor have they suffered a harm



                                                 9
   Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 10 of 15 PageID #:308




resulting from a Covered Cause of Loss. Therefore, there is no coverage under the Society

Policy as a matter of law and summary judgment should be granted in Society’s favor.

        B.      THE PARTIAL TEMPORARY LIMITATION OF PLAINTIFFS’ OPERATIONS IS NOT A
                “PHYSICAL” LOSS OR DAMAGE AS A MATTER OF LAW.

        Plaintiffs’ allegation that Governor Pritzker’s Executive Orders have temporarily limited

their ability to provide on-site consumption of food and beverages does not, as a matter of law,

constitute a “physical” loss or damage. This temporary, partial limitation of business operations

is an intangible financial situation, not an alteration in the tangible, physical characteristics of the

property. The appearance, shape, structural integrity, nor any other physical characteristic of the

property have changed. Rather, Plaintiffs’ alleged harm is an intangible change in the available

business operations similar to a change in zoning resulting in different hours a business can be

open or a temporary suspension of a liquor license.

        The only court in Illinois to consider whether a limitation on use constitutes “physical”

property damage rejected that proposition. In the context of a third-party liability policy, the

court in Mutlu v. State Farm Fire and Casualty, denied recovery where the plaintiff sought

coverage for the defense and indemnity of a lawsuit that alleged plaintiff deprived other

condominium owners in his building of the use of hot water. 337 Ill. App. 3d 420, 423, 785 N.E.

2d 951 (Ill. App. Ct. 2003). The policy at issue insured against liability for property damage,

defined as “physical damage to or destruction of tangible property, including loss of use.” Id. at

426. The court found that under the Illinois Supreme Court’s decision in Eljer Manufacturing,

the loss of use of hot water did not constitute “physical” damage, and held that there was no

coverage for loss of use of tangible property unless physical damage or destruction was also

shown. Id. at 431.




                                                  10
   Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 11 of 15 PageID #:309




       Mutlu is consistent with the opinions of sister courts that have held a mere temporary

change or limitation on the use of the insured premises or property, unaccompanied by a physical

alteration of the property, does not constitute physical loss or damage under first-party property

insurance policies. In Roundabout Theatre Company v. Continental Casualty, for example, the

Appellate Division of the Supreme Court of New York held there was no “direct physical loss or

damage” under an insurance policy where a plaintiff theater company lost all access to its

premises due to a municipal order that closed the street the theater was located on. 302 A.D.2d 1

(N.Y. App. Div. 2002). The order was issued as a result of a construction accident on a nearby

property, but the premises of the theater did not sustain any physical damage. Id. at 3. The street

was closed for nearly a month “because of the substantial damage to the area and the danger

from the partially collapsed scaffold.” Id. As a result, the theater was completely inaccessible to

the public and forced to cancel all performances. Id. The court rejected the plaintiff’s argument

that “loss” should be read as including “loss of use” and held the policy unambiguously required

direct physical damage to the theater itself for coverage. Id. at 7; see also, Newman Myers

Kreines Gross Harris, P.C. v. Great Northern Ins. Co., 17 F. Supp. 3d 323, 331 (S.D.N.Y. 2014)

(finding that the words “direct” and “physical” require “actual, demonstrable harm of some form

to the premises itself, rather than forced closure of the premises for reasons exogenous to the

premises themselves”) (emph. added).

       The Eighth Circuit reached the same conclusion in Pentair v. American Guarantee and

Liability Insurance, holding the mere loss of use and function of a factory was not a direct

physical loss, where a factory in Taiwan was shut down due to an earthquake that disabled the

electrical substation powering the factory. 400 F.3d 613 (8th Cir. 2005). Although the factory

itself did not suffer any physical harm, it was unable to operate without power and the plaintiff



                                                11
   Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 12 of 15 PageID #:310




sought to recover losses and extra expenses caused by the shutdown. Id. at 614. The insuring

agreement provided coverage for “all risk of direct physical loss of or damage to” the property

described in the agreement. Id. at 614. The court held that even though the factory could not

perform its intended function, the mere loss of use or function did not constitute “direct physical

loss or damage.” Id. at 615.

       The Eighth Circuit subsequently held a United States Department of Agriculture embargo

on imports of beef from Canada due to mad cow disease was not a direct physical loss. Source

Food Tech. v. U.S. Fid. and Guaranty, 465 F.3d 834, 835 (8th Cir. 2006). The plaintiff owned a

load of beef product that had been manufactured, packaged, and loaded onto a truck by its

supplier in Canada. Id. Although there was no evidence that the plaintiff’s beef product was

contaminated by mad cow disease, the plaintiff contended that the loss of use, function, and

access to it constituted a “direct physical loss” under the terms of its policy. Id. at 835-36. The

court held that because the property, namely the beef product, was not physically damaged or

contaminated, the plaintiff had failed to establish a direct physical loss. Id. at 837-38.

       Courts have also found that reduced consumer demand resulting from a limitation on an

insured’s business operations at the insured premises due to a governmental order is not a “direct

loss.” Brothers Inc. v. Liberty Mut. Fire Ins. Co., 268 A.2d 611 (D.C. 1970). In Brothers, the

local government imposed a 5:30 p.m. curfew and prohibited the sale of alcoholic beverages in

response to riots following the assassination of Martin Luther King, Jr. Id. at 611-12. The

insured’s policy covered “direct” losses to covered property from riot and civil commotion;

however, the Court held that the policy did not provide coverage for the plaintiff’s claims

because the “business ‘falloff’” resulting from the inability to conduct business on its premises




                                                 12
   Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 13 of 15 PageID #:311




after 5:30 p.m. was not a “direct” loss by a riot. Id. at 613. Rather, the court found that “[a]t the

most, the loss incurred here was an indirect, if not remote loss resulting from riots.” Id.

       The phrase “direct physical loss” requires more than what Plaintiffs have alleged here: a

temporary and partial limitation of operations at its premises. Such a claim is insufficient to

bring it within the express terms of the insurance contract between the parties. “Direct physical

loss” requires damage to the structural integrity of Plaintiffs’ restaurants. Such is not the case

here where Plaintiffs’ restaurants have sustained no tangible change in their physical structure or

composition. Plaintiffs continue to operate their businesses as intended, as a restaurant, with

their operations temporarily limited to take-out and delivery. Therefore, as a matter of law there

is no coverage under the Society Policy.

       C.      THE PERIOD OF RESTORATION CLAUSE                  IS   FURTHER EVIDENCE THAT
               “PHYSICAL” LOSS OR DAMAGE REQUIRES                 A   TANGIBLE CHANGE IN THE
               PHYSICAL CHARACTERISTICS OF PROPERTY.

       The fact that the Business Income Additional Coverage of the Society Policy “will only

pay for loss of Business Income that [the policyholders] sustain[s] during the ‘period of

restoration’” further demonstrates the meaning of the requirement of “physical” loss or damage.

Under the policy definition, the “period of restoration” begins with the “direct physical loss or

damage,” and ends on the earlier of “the date when the property at the described premises should

be repaired, rebuilt or replaced with reasonable speed and similar quality” or “when business is

resumed at a new permanent location.” (SOF at ¶ 18.)

       This Court is to construe the policy as a whole and give meaning to each provision. Eljer

Mfg., Inc., 197 Ill. 2d at 292. The definition of “period of restoration” provides additional

context to the intended meaning of “physical loss or damage” as used in the Society Policy.

Read together, it is clear the phrase “physical loss of or damage to” does not encompass a



                                                 13
   Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 14 of 15 PageID #:312




temporary limitation on use, without more. Rather, it refers to a loss or damage that requires the

repair, rebuilding, or replacement of the property. See, e.g., Newman Myers, 17 F. Supp. 3d at

332 (explaining that use of “repair” and “replace” in period of restoration clause “contemplates

physical damage to the insured premises as opposed to loss of use of it”); Roundabout Theatre,

302 A.D.2d at 8 (same). Providing coverage for a period of restoration where there is no need

for restoration because the property has not been physically altered would lead to an absurd

result and must not be adopted. U.S. Fire Ins. Co. v. Hartford Ins. Co., 726 N.E.2d 126, 128 (Ill.

Ct. App. 2000) (“A strained, forced, unnatural or unreasonable construction [of an insurance

policy], or one which would lead to an absurd result, must not be adopted.”).

       Here, there is no “period of restoration” because there is nothing on the Plaintiffs’

premises that needs to be repaired, rebuilt, or replaced and no reason for Plaintiffs to move their

businesses to a new location. The facts establish the very opposite of this requirement – that

Plaintiffs continue to use their restaurants to prepare and serve take-out and delivery. (SOF ¶

41.)   To allow for losses that do not require repair, rebuilding, or replacement would

impermissibly render the period of restoration provision meaningless. As further demonstrated

by these additional requirements for the coverage Plaintiffs seek, there is no genuine issue of

material fact regarding the cause of Plaintiffs’ reduction in business, and the cause of Plaintiffs’

reduction in business does not constitute “physical loss or damage” to the described premises or

a Covered Cause of Loss as defined in the Society Policy. As a result, summary judgment

should be entered in Society’s favor on both counts of the Complaint.

                                         CONCLUSION

       WHEREFORE, the Defendant, Society Insurance, respectfully requests that this

Honorable Court enter an order granting summary judgment in its favor and against Plaintiffs as

to the Plaintiffs’ Complaint in its entirety; declaring there is no coverage for Plaintiffs’ claims
                                                14
   Case: 1:20-cv-02068 Document #: 24 Filed: 05/27/20 Page 15 of 15 PageID #:313




under the Society Policy; and granting Society such other and further relief as this Court deems

just.




Date: May 27, 2020                         Respectfully submitted,

                                           Society Insurance

                                           By:     /s/ Thomas B. Underwood

Thomas B. Underwood (#3122933)
Michael D. Sanders (##6230187)
Michelle A. Miner (#6299524)
Amy E. Frantz (#6312526)
PURCELL & WARDROPE, CHTD.
10 South LaSalle Street, Suite 1200
Chicago, IL 60603
(312) 427-3900
tbu@pw-law.com
msanders@pw-law.com
mminer@pw-law.com
afrantz@pw-law.com




                                              15
